Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ application 16/905,423 filed on 6/18/2020.  
 	Claims 1-17 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 17 is rejected because it recites the limitation "accessing the second area of the first memory device.”  There is insufficient antecedent basis for “the second area” in the claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Flemming et al. (US Patent Application Publication 2013/0054897, hereinafter Flemming), in view of Makineni et al. (US Patent Application Publication 2008/0059707, .
	As to claim 12, Flemming teaches An operation method of a data storage apparatus which includes a first memory device [L1 cache, figure 1, 19; Each processor core 18 includes an on-board (L1) cache memory 19 (typically, separate instruction and data caches) that is constructed from high speed memory devices … (¶ 0016)], a second memory device [L2 cache, figure 1, 12; In a data processing system 100 with a multi-level cache hierarchy, each cache level (e.g., L1, L2, L3, etc.) provides reduced latency data and/or instruction storage for the processor cores as compared to the access times for storage in main memory 70 … (¶ 0017)] a storage device [L3 cache, figure 1, 60], and a controller [memory controller, figure 1, 50], the operation method comprising: storing, by the controller, write data of a host device into the first memory device [Once loaded, the system memory device 70 (random access memory or RAM) stores program instructions and operand data used by the processing units, in a volatile (temporary) state, including the operating system 71 and application programs 72. In addition, any peripheral device 90 may be connected to fabric bus 40 using any desired bus connection mechanism, such as a peripheral component interconnect (PCI) local bus using a PCI host bridge. Example peripheral devices 90 may include, for example, a network adapter, a small computer system interface (SCSI) adapter providing interconnection to a permanent storage device (i.e., a hard disk), and an expansion bus bridge such as an industry standard architecture (ISA) expansion bus for connection to input/output (I/O) devices including a keyboard, a graphics adapter connected to a display device, and/or a graphical pointing device (e.g., mouse) for use Duttta also teaches this limitation -- In order to maintain cache coherence based on a write invalidate approach, various snooping based cache coherence protocols have been developed. In a snooping-based approach, the caches (e.g., L1, L2, and L3 caches in FIGS. 1 and 2A-2B) are interconnected over a shared bus, a cache notifies on the bus a read or write access to a cache line by its host processor … (¶ 0055)], and copying the write data into the second memory device [this limitation is taught by Dutta – The cache hierarchy of the processors 110, as indicated above, alternatively may be inclusive. If the cache hierarchy is inclusive, then each cache line in the L1 cache 111 of the processor 110 is also present in the L2 cache 112 of the processor … (¶ 0034)]; and evicting, by the controller, eviction target data from the second memory device by storing the eviction target data into the storage device [… For example, the L3 cache may serve as a victim cache for the L2 cache when the L3 victim cache is used to hold only cache lines that are removed or evicted, from the L2 cache … (¶ 0028)] and into the first memory device [this limitation is taught by Makineni – as shown in figure 4, steps 310, 320, and 330; … Method 300 may begin by determining if a request is received to move a cache line from the second level cache (diamond 310). If no such request is received, diamond 310 may loop back on itself. When such a request is received, control passes to diamond 320, where it may be determined whether the cache line is to be moved to the first level cache. For example, on a request for the data by a core coupled to the first level cache, such movement may occur. If so, control passes to block 330. At block 330, the cache line is moved to the first level cache. Furthermore, the counter value 
	Regarding claim 12, Flemming does not expressively teach storing the eviction target data from the second memory device into the first memory device.
However, Makineni specifically teaches storing the eviction target data from the second memory device into the first memory device [as shown in figure 4, steps 310, 320, and 330; … Method 300 may begin by determining if a request is received to move a cache line from the second level cache (diamond 310). If no such request is received, diamond 310 may loop back on itself. When such a request is received, control passes to diamond 320, where it may be determined whether the cache line is to be moved to the first level cache. For example, on a request for the data by a core coupled to the first level cache, such movement may occur. If so, control passes to block 330. At block 330, the cache line is moved to the first level cache. Furthermore, the counter value associated with the cache line may be incremented to indicate that the line has been placed in the first level cache (¶ 0023)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to store the eviction target data from the second memory device into the first memory device, as demonstrated by Makineni, and to incorporate it into the existing scheme disclosed by Flemming, because Makineni teaches doing so expedite serving a request from a core for the evicted data [… Method 300 may begin by determining if a request is received to move a cache line from the second level cache (diamond 310). If no such request is received, diamond 310 may loop back on itself. When such a request is received, control passes to diamond 320, where it may be For example, on a request for the data by a core coupled to the first level cache, such movement may occur. If so, control passes to block 330. At block 330, the cache line is moved to the first level cache. Furthermore, the counter value associated with the cache line may be incremented to indicate that the line has been placed in the first level cache (¶ 0023)].
	Also regarding claim 12, Flemming in view of Makineni does not expressively teaches copying the write data from the host into the second memory device.
However, Dutta specifically teaches copying the write data from the host into the second memory device [The cache hierarchy of the processors 110, as indicated above, alternatively may be inclusive. If the cache hierarchy is inclusive, then each cache line in the L1 cache 111 of the processor 110 is also present in the L2 cache 112 of the processor … (¶ 0034)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to copy the write data from the host into the second memory device, as demonstrated by Dutta, and to incorporate it into the existing scheme disclosed by Flemming in view of Makineni, because storing a copy of the write data in the L2 cache reduce the memory latency when it is needed at the L1 cache memory.
As to claim 13, Flemming in view of Makineni & Dutta teaches The operation method according to claim 12, wherein the first memory device operates at a first speed, the second memory device operates at a second speed lower than the first speed, and the storage device operates at a third speed lower than the first speed [Flemming -- … Given its relative position in the cache hierarchy, the L2 cache 12 is slower than the L1 cache 19 but faster than main memory 70 … Given its relative 
As to claim 14, Flemming in view of Makineni & Dutta teaches The operation method according to claim 12, further comprising selecting, by the controller, the eviction target data to be evicted from the second memory device based on an eviction condition when the copy of the write data is stored in the second memory device [Flemming -- … When space is required in the higher level cache, the cache n controller selects one or more cache lines associated with an application for removal from the higher level cache (step 202). However, before evicting the selected cache line(s), the cache n controller (or associated cache access control) retrieves or accesses information concerning the application activity at the next, adjacent cache level (cache n+1), such as by accessing cache statistics from cache n+1 for the application associated with the selected cache line(s) (¶ 0024)].
As to claim 15, Flemming in view of Makineni & Dutta teaches The operation method according to claim 12, wherein the first memory device comprises a first area and a second area, wherein storing the write data into the first memory device includes storing the write data into the first area of the first memory device [Flemming -- Once loaded, the system memory device 70 (random access memory or RAM) stores program instructions and operand data used by the processing units, in a volatile (temporary) state, including the operating system 71 and application programs 72. In addition, any peripheral device 90 may be connected to fabric bus 40 using any desired bus connection mechanism, such as a peripheral component interconnect (PCI) local bus using a PCI host bridge. Example peripheral devices 90 may include, for a read or write access to a cache line by its host processor … (¶ 0055)], wherein storing the eviction target data into the first memory device includes storing the eviction target data into the second area of the first memory device [Makineni -- as shown in figure 4, steps 310, 320, and 330; … Method 300 may begin by determining if a request is received to move a cache line from the second level cache (diamond 310). If no such request is received, diamond 310 may loop back on itself. When such a request is received, control passes to diamond 320, where it may be determined whether the cache line is to be moved to the first level cache. For example, on a request for the data by a core coupled to the first level cache, such movement may occur. If so, control passes to block 330. At block 330, the cache line is moved to the first level cache. Furthermore, the counter value associated with the cache line may be incremented to indicate that the line has been placed in the first level cache (¶ 0023)], and wherein the operation method further comprises incorporating, by the controller, at least a part of a residual capacity of the first area into the second area when a residual capacity of the second area is less than a first threshold value and the residual capacity of the first area is equal to or more than a second threshold value when the data evicted from the second memory device are stored in the second area of the first memory device [for example, initially, all the space of the first memory device is used to store write data from the host, and there is no data evicted from the second memory device. But when there is evicted data from the second memory device to be stored in the first memory device, some of the space/area originally allocated to store write data rom the host would be used to store the evicted data from the second memory device, hence becoming the space of the second area].
As to claim 16, Flemming in view of Makineni & Dutta teaches The operation method according to claim 15, further comprising removing and resetting, by the controller, the data stored in the first memory device when a residual capacity of the second area is less than a first threshold value and a residual capacity of the first area is less than a second threshold value [for example, initially, all the space of the first memory device is used to store write data from the host, and there is no data evicted from the second memory device. But when there is evicted data from the second memory device to be stored in the first memory device, some of the space/area originally allocated to store write data rom the host would be used to store the evicted data from the second memory device, hence becoming the space of the second area].
As to claim 6, it recites substantially the same limitations as in claim 13, and is rejected for the same reasons set forth in the analysis of claim 13. Refer to “As to claim 13” presented earlier in this Office Action for details.

As to claim 8, it recites substantially the same limitations as in claim 13, and is rejected for the same reasons set forth in the analysis of claim 13. Refer to “As to claim 13” presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 14, and is rejected for the same reasons set forth in the analysis of claim 14. Refer to “As to claim 14” presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 15, and is rejected for the same reasons set forth in the analysis of claim 15. Refer to “As to claim 15” presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 15, and is rejected for the same reasons set forth in the analysis of claim 15. Refer to “As to claim 15” presented earlier in this Office Action for details.
As to claim 1, it recites substantially the same limitations as in claim 15, and is rejected for the same reasons set forth in the analysis of claim 15. Refer to “As to claim 15” presented earlier in this Office Action for details.
As to claim 2, it recites substantially the same limitations as in claim 13, and is rejected for the same reasons set forth in the analysis of claim 13. Refer to “As to claim 13” presented earlier in this Office Action for details.

As to claim 4, it recites substantially the same limitations as in claim 15, and is rejected for the same reasons set forth in the analysis of claim 15. Refer to “As to claim 15” presented earlier in this Office Action for details.
As to claim 5, Flemming in view of Makineni & Dutta teaches The data storage apparatus according to claim 1, wherein in response to a read request of the host device, the controller reads data by initially accessing the second memory device, accessing the second area of the first memory device when the requested data is not found in the second memory device, and accessing the storage device when the requested data is not found in the second area of the first memory device [Dutta -- The processors 110 may utilize the caches as follows. When memory content is needed by a processor 110, the entire cache line containing the required content is eventually loaded into the L1 cache 111 of the processor 110 … If the cache line corresponding to a memory address sought is missing in the L1 cache 111 of the processor 110, then the processor 110 performs lookups in subsequent levels of caches (e.g., the L2 caches 112 and the L3 cache 120). The main memory (namely, memory 130) is accessed only if the memory address is missing in all caches. Eventually, the missing block is read into a cache line in the L1 cache 111 of the processor 110 (¶ 0031)].



					Conclusion
6.	Claims 1-17 are rejected as explained above. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
July 9, 2021